Citation Nr: 0844461	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-18 143	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A copy of a death certificate shows that the veteran died in 
November 2008, while the current claim of service connection 
for bilateral hearing loss was on appeal and before the Board 
had promulgated a decision on the matter. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the veteran died during the pendency of the appeal, 
as a matter of law, the claim does not survive the veteran's 
death, and the appeal must be dismissed for lack of 
jurisdiction.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  






The dismissal of the appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the 
date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under 38 U.S.C.A. § 5121(a).  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA Regional 
Office from which the claim originated, which is identified 
on the first page of this decision.  


ORDER

The appeal of the claim of service connection for bilateral 
hearing loss is dismissed.


		
George E. Guido Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


